Citation Nr: 0705169	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-25 641	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

In an October 2004 ruling, the Board of Veterans' Appeals 
(Board) granted a motion to advance this appeal on the 
Board's docket due to the veteran's advancing age.  The 
appeal has therefore received expedited treatment since that 
time.

This appeal was before the Board of Veterans' Appeals (Board) 
twice previously.  In November 2004, the Board denied both 
claims.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2006, the Court vacated the Board's decision and remanded 
both issues for further evidentiary development and 
adjudication.  By remand dated in May 2006, the Board ordered 
further evidentiary and procedural development.  Following 
action by the VA's Appeals Management Center (AMC), the 
veteran's claims are once again before the Board for 
appellate review.

Although the Board regrets the delay inherent in this action, 
the appeal as to the claim for entitlement to service 
connection for residuals of a head injury is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In the May 2006 remand, the Board ordered the AMC on behalf 
of the RO to consider whether the 1946 rating decision, which 
denied service connection for a disability involving the 
veteran's head, should be considered final in light of a July 
1946 memorandum from the veteran's representative and a May 
1947 letter from the veteran himself challenging the July 
1946 denial.  No action was taken at the time by the RO in 
response to either piece of correspondence.  Review of the 
AMC's actions following the May 2006 remand reveals that no 
such consideration was undertaken.  Because the standard of 
review which must be applied to a claim to reopen is higher 
than that which must be applied to an original claim for 
service connection (see 38 U.S.C.A. §§ 5107, 5108), 
determining the proper posture of the veteran's appeal is 
crucial to a responsible adjudication of his appeal 
pertaining to service connection for residuals of a head 
injury.  

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, 
this appeal must be returned for adjudication of the issue of 
whether the RO's 1946 rating decision ever became final, 
under the laws and regulations in effect in 1946.  

In written argument submitted in December 2006, the veteran's 
representative asserts that additional information, 
consisting of pages from the veteran's unit tour book, has 
been submitted to the RO during the time period when the 
veteran's claims file was physically located elsewhere.  
Because these records are in the possession of the VA but not 
associated with the claims file, they must be considered to 
be constructively of record in this proceeding and should be 
actually obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, 
because the prior denial of the veteran's claim for 
entitlement to service connection for residuals of a head 
injury rested upon the absence of any documentary evidence 
showing a head injury in service, any evidence which could 
show the occurrence of such an injury should be obtained for 
review by adjudicators.

Review of that portion of the veteran's claims file which is 
dated in the 1940s reveals that the veteran was receiving 
some type of educational or vocational monetary assistance 
from the VA.  The records reflecting this assistance are not 
incorporated with the claims file, however.  It also reflects 
that at some point, the veteran's records were inadvertently 
co-mingled with another veteran having the same name.  
Although it appears that the records were sorted out and 
restored to the proper files, in light of the mix-up, it is 
prudent to obtain the veteran's educational or vocational 
file for review, in the event that service records or post-
service medical records reflecting a head injury or back 
complaints may be contained in this file.

The Board observes that the nature of the veteran's claimed 
head injury is unclear from the record.  At various points, 
the veteran has contended that he suffered a head injury 
during service; however, he does not identify the exact 
nature of the injury, or the current disability which he 
believes has arisen from the injury.  He has also contended 
that his head problems are directly related to his service-
connected tinnitus.  During the August 2006 VA examination, 
the veteran apparently did not identify any current 
disability involving his head.  It is noted that the veteran 
reported to the examiner that he had recently undergone 
surgery for an acoustic neuroma.  The claims file does not 
contain records reflecting this diagnosis and surgery, 
however, and the RO has not adjudicated a claim for 
entitlement to service connection for this particular 
disability.  If the post-surgical acoustic neuroma residuals 
are the head disability he is claiming, he is advised to so 
specify. 

The Board had ordered that upon remand the veteran be 
requested to identify more precisely when he suffered his 
head injury, and he was so notified in a June 2006 letter.  
No response has been received from the veteran, however.  We 
therefore again draw his attention to the request for further 
clarification regarding his original injuries and the nature 
of his current disabilities to allow the VA to fully 
understand and develop his claims.  

With regard to the veteran's back disability, the Board 
observes that the veteran does not appear to be claiming he 
sustained a particular injury to his back in service, rather 
he appears to be claiming that currently-shown degenerative 
changes are otherwise related to service or had their 
inception in service.  Again, if this understanding is 
incorrect, it is incumbent upon the veteran to clarify the 
matter.

Accordingly, the case is REMANDED for the following action:

1.  Consider under the law and regulations 
in effect at the time, whether the 1946 
rating decision, which denied service 
connection for a disability involving the 
veteran's head, should be considered final 
in light of a July 1946 memorandum from 
the veteran's representative and a May 
1947 letter from the veteran himself.  
Reduce such consideration to writing in a 
formal memorandum for the claims file, 
setting forth clearly the reasons and 
bases for the conclusion reached.

2.  Obtain the pages from the veteran's 
unit tour book and any other 
contemporaneous service records which 
apparently have recently been submitted to 
the St. Petersburg RO for association with 
the claims file.

3.  The RO should obtain the veteran's 
education and/or vocational rehabilitation 
folder reflecting VA benefits provided to 
him in the late 1940s and associate it with 
the claims folder.

4.  Accomplish any additional evidentiary 
or procedural development which may become 
necessary as a result of action taken in 
response to paragraph numbered 1, prior to 
substantive review of the veteran's claim 
for entitlement to service connection for 
residuals of a head injury.

5.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating the claim 
for service connection for residuals of a 
head injury in the posture determined by 
the memorandum in Request #1 (as a reopened 
vs. original claim) and also adjudicating 
the original claim for service connection 
for a back disability.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



